Citation Nr: 1613656	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  14-36 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder based on substitution of the Appellant.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder, and to include as secondary to service-connected ischemic heart disease, based on substitution of the Appellant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to May 1989.  The Veteran passed away in July 2011.  The Appellant is his surviving spouse and the substitute-claimant in this appeal.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Pension Management Center in St. Paul, Minnesota.  The Veteran's record is now in the jurisdiction of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Prior to October 10, 2008, the only recourse that would have been open to the Appellant to continue the claims of the Veteran would have been to file a claim for accrued benefits under the provisions of 38 U.S.C.A. § 5121 (West 2014).  In October 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) became law.  That Act created the new 38 U.S.C.A. § 5121A, which allows for substitution in the case of the death of a claimant who dies on or after October 10, 2008.  VA has amended its regulations to clarify the rules and procedures regarding claims affected by 38 U.S.C.A. § 5121A.  The RO has recognized the Appellant as the substitute-claimant in the Veteran's appeal.  As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121. 

In February 2016, the Appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  

As discussed below, the Board is reopening the Veteran's claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD) based on substitution of the Appellant.  During the course of the appeal, the Veteran was diagnosed as having both PTSD and major depressive disorder.  Furthermore, based on the RO's April 2012 grant of retroactive benefits for the Veteran's ischemic heart disease, the Veteran's representative also raised the theory of entitlement to service connection on a secondary basis.  Therefore, the Board has broadly re-characterized the reopened issue on appeal as entitlement to service connection for a psychiatric disorder, to include PTSD and major depressive disorder, and to include as secondary to service-connected ischemic heart disease, based on substitution of the appellant.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  This issue is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In August 1992, the RO issued a rating decision which denied the Veteran's original claim seeking entitlement to service connection for PTSD.  This decision became final as no timely appeal was received within one year after notification of that decision was sent to the Veteran.

2.  Evidence received since the RO's August 1992 rating decision is new as it has not been previously submitted to agency decision makers.  The evidence also relates to an unestablished fact necessary to substantiate the Appellant's claim of entitlement to service connection for PTSD based on substitution of the Appellant and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The August 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence having been submitted, the criteria for reopening the claim of entitlement to service connection for PTSD based on substitution of the Appellant have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board is reopening the Appellant's claim of entitlement to service connection for PTSD based on the substitution of the Appellant.  As this action is favorable to the Appellant, no discussion of VA's duties to notify or assist is necessary.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In August 1992, the RO issued a rating decision which denied the Veteran's original claim seeking entitlement to service connection for PTSD.  Specifically, the RO found that there was no evidence of this condition in service and no evidence of a current disability subject to service connection shown by the evidence of record.  Although notified of this decision, the Veteran did not perfect a timely substantive appeal to the Board, and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the August 1992 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Subsequently, the Veteran submitted a request to reopen the previously denied claim of entitlement to service connection for PTSD in June 2009.  
In a December 2009 rating decision, the RO denied the Veteran's claim after determining that new and material evidence had not been received.  That decision did not become final as new evidence was received within one year.  The RO readjudicated this issue in July 2010 and continued to deny the Veteran's claim to reopen the issue of entitlement to service connection for PTSD.

In December 2010, the Veteran submitted a claim seeking to reopen the issue of entitlement to service connection for PTSD and since this was submitted within a year of the July 2010 rating decision is can be considered a Notice of Disagreement.  Therefore this appeal relates back to the December 2009 rating decision.  Prior to a decision of this claim, the Veteran died in July 2011, and the Appellant became the substitute-claimant in this case.  This appeal arises from the RO's June 2013 rating decision which reopened the Appellant's claim but then denied the reopened claim on the merits after it was determined that the Veteran's diagnosed PTSD was not related to his military service or any in-service stressor.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
  
Evidence of record at the time the RO issued the August 1992 rating decision included the Veteran's service treatment records, his military personnel records and post-service VA outpatient treatment records.

Evidence added to the record since the August 1992 rating decision includes an April 2011 "buddy statement" from one of the Veteran's fellow service members and updated treatment records from the VA Medical Center in Loma Linda, California.

The Board finds that the evidence added to the record since the August 1992 rating decision is new in the sense that it was not previously before agency decision makers.  The Board also finds that this evidence is material because it relates to an unestablished fact necessary to substantiate the underlying service connection claim. Specifically, the April 2011 "buddy statement" was provided by someone who served with the Veteran in the United States Air Force.  This statement indicated that the Veteran flew in and out of Vietnam from the Philippines on hundreds of combat cargo missions while transporting troops, supplies, various chemicals, prisoners of war, and the bodies of American soldiers killed in action.  This statement also asserted that the Veteran was targeted by enemy sniper fire during one such mission and that the airfield where the Veteran's aircraft was located came under enemy mortar and rocket attacks.  Moreover, the VA treatment records at that time showed that the Veteran was diagnosed with PTSD, endorsed continued avoidance of triggers of Vietnam during his psychiatric treatment sessions, and that he "feared for his life" when he was under a sniper attack or when he was working on aircraft during enemy fire.  When considered along with the remaining evidence of record, this evidence suggests that the Veteran had PTSD which was linked to either combat service or was related to his fear of hostile military or terrorist activity.  Thus, the Board finds that this new evidence raises a reasonable possibility of substantiating the Appellant's claim.  See Shade, 24 Vet. App. at 117 (finding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low.").  As the credibility of the new evidence is generally presumed, the Appellant's claim of entitlement to service connection for PTSD based on substitution of the Appellant is reopened.  38 C.F.R. § 3.156.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD based on substitution of the Appellant is reopened, and to that extent only, the appeal is granted.


REMAND

The Appellant is seeking entitlement to service connection for a psychiatric disorder, to include PTSD and major depressive disorder, and to include as secondary to service-connected ischemic heart disease, based on substitution of the Appellant.  Review of the electronic claims file reveals that VA has a further duty to assist the Appellant in developing evidence pertinent to her claim herein.  38 U.S.C.A. § 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015).

A.  Medical Records

In an April 2010 statement, the Veteran claimed that he was treated at March Air Force Base (AFB) for depression in the summer of 1994.  He requested that VA obtain those clinical records.  It does not appear that these records were ever obtained or associated with the electronic claims file.  Records in federal custody are deemed constructively part of the file, even if not physically present, and VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, an attempt must be made to obtain these records.   

Moreover, at the February 2016 hearing before the Board, the Appellant noted that the Veteran was seen two to three times by a psychiatrist named Dr. Black.  It does not appear that these records were ever obtained or associated with the electronic claims file.  When put on notice of the likely existence of private or VA medical records, VA must attempt to obtain those records before proceeding with appellate review.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, an attempt must be made to obtain these records.   

B.  Medical Opinion

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015). See also Cohen v. Brown, 10 Vet. App. 128 (1997).

For cases certified to the Board after August 4, 2014 (such as the current case), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b). 

When the claimed stressor is not related to combat, generally, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, in July 2010, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3)  for establishing in-service stressors in claims for PTSD was relaxed.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).

In April 2010, the Veteran submitted a statement indicating that he was awarded the Vietnam Service Medal and Republic of Vietnam Gallantry Cross with Device.  He also indicated that he was assigned to the 772 Tactical Airlift Squadron with assigned duties as crew chief aboard a C130B aircraft.  The statement then described three stressor events that the Veteran experienced during his military service.  
First, the Veteran stated that the first incident occurred in November 1967.  He claimed that he flew support missions throughout Vietnam and transported munitions, fuels, rations, and human remains of soldiers killed in action.  He stated that one mission involved landing in a province called An Loc which was "very hot with VC (Viet Cong)."  He indicated that, during the subsequent takeoff, the aircraft was hit by ground fire.  

Second, the Veteran described an incident that occurred in December 1967, prior to Christmas Day.  He claimed that this incident involved a night mission where his aircraft blew out its tires when it landed and he had to help fix the damaged landing gear.  He indicated that he could hear mortar and small arms fire nearby.  

Third, the Veteran claimed that an incident occurred in January 1968.  Specifically, he indicated that the Tan Son Knut Air Base was on alert for possible rocket/mortar attacks.  He said that the airlift section decided to evacuate all C130B aircraft to Cam Rahn Bay but that one crew chief was supposed to remain at Tan Son Knut to meet aircraft for maintenance recovery operations.  He stated that he was that crew chief that remained at Tan Son Knut.  He also claimed that, on the third day after the evacuation, he was shot at by an enemy sniper who had taken position at a nearby water tower.

When the Veteran filed his December 2010 claim to reopen the previously denied psychiatric claim, he had been formally diagnosed as having PTSD and major depressive disorder.  In particular, an October 2010 VA mental health note indicated that the Veteran had PTSD and major depressive disorder.  The treatment note also indicated that the Veteran's military history was positive for combat experience and that he feared for his life during his service based on exposure to sniper fire, 1968 mortar attacks at Tan Son Knut, and someone planting a satchel charge bomb in his airplane.  Both psychiatric diagnoses were subsequently confirmed in a December 2010 VA mental health note.

In April 2011, a fellow service member, M. C., submitted a statement in support of the Veteran's appeal.  This statement indicated that M. C. had known the Veteran for more than thirty-three years and that he was aware that the Veteran flew in and out of Vietnam from the Philippines on hundreds of "combat cargo missions" while transporting troops, supplies, various chemicals, prisoners of war, and the bodies of American soldiers killed in action.  M. C. also commented that the Veteran was targeted by enemy sniper fire during one such mission and that the airfield where the Veteran's aircraft was located came under enemy mortar and rocket attacks.  

Based on the foregoing evidence, it appears that the stressor events claimed by the Veteran are related to his fear of hostile military or terrorist activity during his Vietnam service.  As the Veteran's claim has not been adjudicated under the revised criteria for evaluation of PTSD claims, the RO must take appropriate action to verify the claimed stressor events and then request a medical opinion from a psychiatrist or psychologist, at an appropriate VA medical facility.  

The examiner must be notified of whether any of the Veteran's claimed stressors have been verified.  The examiner must clearly indicate whether the Veteran met the diagnostic criteria for PTSD prior to his death.  If so, the examiner must render an opinion, based on review of the record, to include any statements or other documents referencing the Veteran's fear associated with hostile military activity,  as to whether the Veteran's PTSD at least as likely as not (a 50 percent or greater probability) (a) resulted from the verified stressor(s), or (b) resulted from his fear of hostile military or terrorist activity. 

Additionally, because the Veteran was diagnosed as having major depressive disorder prior to his death, the examiner must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include fear associated with hostile military or terrorist activities.
Finally, the Board observes that an April 2011 VA treatment report provided the Veteran with an Axis I assessment of PTSD and noted that his Axis IV psychosocial stressors included "chronic illness."  A review of the record reveals that the Veteran was retroactively awarded service connection for ischemic heart disease, status post myocardial infarction associated with herbicide exposures.  In a June 2015 Appellant's Brief, the Appellant's representative argued that, because of this assessment, the Veteran's non-service connected PTSD and depression must be considered as secondary to his service-connected disabilities.  As such, the examiner must provide an opinion, consistent with sound medical judgment, as to whether it was at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD and major depressive disorder were (a) caused by or (b) aggravated by any of his service-connected disabilities, including his ischemic heart disease, status post myocardial infarction associated with herbicide exposure.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim, including medical records from any VA and non-VA medical providers who treated the Veteran for his psychiatric disorder, to include PTSD and major depressive disorder, prior to his death.  

Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of her response, the RO must attempt to procure any available medical records from March Air Force Base regarding treatment for depression in the summer of 1994, as well as any medical records from the private psychiatrist identified by the Appellant as Dr. Black.

All attempts to secure this evidence must be documented in the electronic claims file by the RO.  

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  The RO must contact the appropriate Federal records repositories and take appropriate action to verify the Veteran's claimed in-service stressor events.  The RO must also determine whether the Veteran ever experienced combat during his military service in the Republic of Vietnam.

3.  Thereafter, the RO must request a medical opinion from a psychiatrist or psychologist, at an appropriate VA medical facility.  The electronic claims file must be made available to the individual designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history and all lay assertions.  The examiner must be notified of whether any of the Veteran's claimed stressors have been verified or whether the Veteran experienced combat while stationed in the Republic of Vietnam.

Based on a review of the evidence of record, including the Veteran's service treatment and personnel records, post-service private and VA medical records, and lay statements, the examiner must clearly indicate whether the Veteran met the diagnostic criteria for PTSD prior to his death.  

If so, the examiner must render an opinion, based on review of the record, to include any statements or other documents referencing the Veteran's fear associated with hostile military activity, as to whether the Veteran's PTSD at least as likely as not (a 50 percent or greater probability) (a) resulted from the verified stressor(s), or (b) resulted from a stressor related to his fear of hostile military or terrorist activity.

The examiner must also render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed major depressive disorder had its onset in or was otherwise medically related to his military service, to include fear associated with hostile military or terrorist activities.
The examiner must provide an opinion, consistent with sound medical judgment, as to whether it was at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD and major depressive disorder were (a) caused by or (b) aggravated by any of his service-connected disabilities, including his ischemic heart disease, status post myocardial infarction associated with herbicide exposure.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions must be provided. 

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Appellant and her representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


